DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galy et al (U.S. Pub #2015/0077888).
With respect to claim 1, Galy teaches a semiconductor device, comprising: 
a first source/drain region (Fig. 11-13, D) configured to receive a first power voltage (Fig. 13, BP and Paragraph 63); 
a second source/drain region (Fig. 11-13, S) configured to receive a second power voltage (Fig. 13, BN and Paragraph 63); 
a base region (Fig. 11-13, CS), wherein the first source/drain region and the second source/drain region are formed on the base region; 

a second electrostatic discharge region (Fig. 11, TH2) comprising a second doped region (Fig. 13, RX2) of the first type and a second well (Fig. 13, CH) of the second type, wherein the second doped region is formed in the second well, and 
the first source/drain region and the second source/drain region are disposed between the first electrostatic discharge region and the second electrostatic discharge region.
With respect to claim 2, Galy teaches that when the first source/drain region receives an electrostatic discharge voltage, the first source/drain region, the base region, the first well and the first doped region form a first electrostatic discharge path (Fig. 11, TH1 and Paragraph 110).  
With respect to claim 3, Galy teaches that when the second source/drain region receives an electrostatic discharge voltage, the second 17source/drain region, the base region, the second well and the second doped region form a second electrostatic discharge path (Fig. 11, TH2 and Paragraph 119-122). 
With respect to claim 4, Galy teaches the first well and the second well (Fig. 13, CH) are formed in the base region (Fig. 13, CS and SB; Paragraph 89).
With respect to claim 5, Galy teaches that the first well and the second well are implemented by a same doped well region (Fig. 13, CH).
claim 6, Galy teaches that the base region (Fig. 13, CS) is formed in the same doped well region.

With respect to claim 8, Galy teaches a first control circuit comprising: 
a receiving circuit (Fig. 13, circuit comprising EL1, R, and B) configured to receive the first power voltage and the second power voltage, 
wherein the receiving circuit is further configured to output a first control voltage according to a higher one of the first power voltage and the second power voltage; and 
a control switch (see Fig. 6, TB2 of EL1) turned on in response to the first power voltage to output the first control voltage to a gate region of the semiconductor device.
With respect to claim 12, Galy teaches an electrostatic discharge protection method, comprising: 
conducting a first electrostatic discharge path (Fig. 11-13, TH2 and Paragraph 119-122) between a first doped region (Fig. 13, RX1) of a first type (Fig. 13, p-type) and a first source/drain region (Fig. 13, S) of a second type (Fig. 13, n-type), wherein a 19base region (Fig. 13, CS) of the first type and a first well (Fig. 13, CH) of the second type are coupled between the first doped region and the first source/drain region; and 
conducting a second electrostatic discharge path (Fig. 13, TH1 and Paragraph 110) between a second doped region (Fig. 13RX2) of the first type and a second source/drain region (Fig. 13, D) of the second type, 


With respect to claim 13, Galy teaches the first well and the second well (Fig. 13, CH) are formed in the base region (Fig. 13, CS and SB; Paragraph 89).
With respect to claim 14, Galy teaches that the first well and the second well are implemented by a same doped well region (Fig. 13, CH).
With respect to claim 15, Galy teaches that the base region (Fig. 13, CS) is formed in the same doped well region.
With respect to claim 16, Galy teaches receiving a first power voltage or a second power voltage by a receiving circuit (Fig. 11-13, circuit comprising EL1, R, and B); 
outputting a first control voltage according to a higher one of the first power voltage and the second power voltage (see Fig. 6, EL1 and TH1); and 
outputting the first control voltage to a gate region (Fig. 11, G) between the first source/drain region and the second source/drain region by a control switch.  
With respect to claim 17, Galy teaches turning on the control switch according to the first power voltage to output a disable voltage to the gate region when the second power voltage is greater than the first power voltage (Paragraph 119-120; TH2 is turned on when the ESD impulse propagates from BN).
claim 18, Galy teaches a semiconductor device, comprising: 
a voltage control element comprising a first source/drain region (Fig. 11-13, D), a second source/drain region (Fig. 11-13, S) and a gate region (Fig. 11-13, G), wherein the first source/drain region is configured to receive a first power voltage (Fig. 11-13, BP), and the second source/drain region is configured to receive a second power voltage (Fig. 11-13, BN); and 
a first control circuit comprising: 
a receiving circuit (Fig. 11, circuitry comprising EL1, R, and B; see also Fig. 6, EL1) configured to receive the first power voltage and the second power voltage, wherein the receiving circuit is further configured to output a first control voltage according to a higher one of the first power voltage and the second power voltage (Paragraph 93, 105-106); and 
a control switch (Fig. 6, TB2) turned on in response to the first power voltage to output the first control voltage to the gate region of the voltage control element.  

Allowable Subject Matter
Claim 7, 9-11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826